 


109 HR 4113 IH: To provide for a reduction in pay for Members of Congress.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4113 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Hayes introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a reduction in pay for Members of Congress. 
 
 
1.Reduction in pay 
(a)In generalThe rate of pay for each position referred to in paragraph (1) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) shall— 
(1)with respect to any service performed during the 110th Congress, be equal to the rate of pay for such position as of December 31, 2006, reduced by 5 percent; and 
(2)after the 110th Congress, be subject to adjustment to the same extent and in the same manner as if the rate determined for such position under paragraph (1) (after rounding in accordance with subsection (b)) had been determined under such section 601(a). 
(b)Rounding ruleAny rate determined under subsection (a)(1) shall be rounded to the nearest multiple of $100 (or, if midway between multiples of $100, to the next higher multiple of $100). 
 
